                                     ;GGJDF OG1-2
              Case 4:19-cv-04491 Document      7BQQJR Filed
                                                      2OTNSX 3JRSQJDS 2LFQK " :BQJLXN
                                                             on 11/14/19              1TQHFRR Page 1 of 26
                                                                                 in TXSD



-()AIJHA=J=C?HB$=FD              BHD H:6AH " <6H@:IH >C8 $976 B:IG>8                                   ++)+.),*+3
                                 HI6C96G9 D99 H da( H8DIIH96A: >CHJG6C8:
                                 8DBE6CN
                                 8PcaT4 ,*+3/-3*1   89>4 1  8]c`b4 +,/

&44*&06
C] 6^^TPZa U]c\S(

(367 67&71*276
C] 8]ab HbPb[T\ba U]c\S(

75&26+*56
C] I`P\aUT`a U]c\S(

&'675&(76
C] 6Qab`PRba U]c\S(

6*77.2,6
C] HTbbX\Va U]c\S(

237.(*6
C] C]bXRTa U]c\S(

6ZZ

6811&5;
86H: 9:I6>AH                                                 8JGG:CI EG:H>9>C< ?J9<:
+AC? )<J?                2)0),*+3                            (FKHJ         +,/bW
(<I? "(<KI?# 0F=<JAFE    8XdXZ >\bPYT +ab ;Z]]`              &>>H?II       ,*+ 86GDA>C: $;Z]]`4 +*%
(<I? "(<KI?# 6J<JKI      6RbXdT ' 8XdXZ                                    =DJHIDC& IM 11**,
                                                                           EW]\T41+--020+.+
(<I? "(<KI?# 7MG?        9TQb)8]\b`PRb ' 8]\ac[T`)9IE6
                                                             /K>@?2<D?     @NA: 86GI:G
2?LJ%0<IJ 6?JJAE@ )<J?   C)6
                                                             (FKHJ 7MG?    8XdXZ
/KHM +?? 4<A> )<J?       3),0),*+3



4367 75.&0 :5.76
9TaR`X^bX]\                                                      GT_cTabTS 6aaXV\TS      >aacTS       GTbc`\TS

&(7.9* 4&57.*6
CP[T                                              If^T                                        E]ab 6bb]`\Tf
                                                                                              ?SV[
BHD H:6AH " <6H@:IH >C8 $976 B:IG>8               EA6>CI>;; ' 8>K>A                                   B8<>CC>H&
HI6C96G9 D99 H:6AH 6C9 <6H@:IH                                                                        E6IG>8@
                                                                                                      8DCC:AA

H8DIIH96A: >CHJG6C8: 8DBE6CN                      9:;:C96CI ' 8>K>A                                   6GCDA9&
                                                                                                      <:DG<:



                                                          EXHIBIT 2                                                 &$(
                                     ;GGJDF OG1-2
              Case 4:19-cv-04491 Document      7BQQJR Filed
                                                      2OTNSX 3JRSQJDS 2LFQK " :BQJLXN
                                                             on 11/14/19              1TQHFRR Page 2 of 26
                                                                                 in TXSD


B:IG>8 HI6C96G9 D99 H:6AH 6C9 <6H@:IH                 EA6>CI>;; ' 8>K>A                                                B8<>CC>H&
                                                                                                                       E6IG>8@
                                                                                                                       8DCC:AA

B:>L:H& :G>C :A>O67:I=                                9:;:C96CI ' 8>K>A

H8DIIH96A: >CHJG6C8: 8DBE6CN B6N 7:                   G:<>HI:G:9 6<:CI
H:GK:9 7N H:GK>C< 8DBB>HH>DC:G



.2&(7.9* 4&57.*6
C] X\PRbXdT ^P`bXTa U]c\S(

/8),1*27%*9*276
9PbT  9TaR`X^bX]\                               D`ST`         E]ab EVa K]Zc[T ;XZX\V                           ET`a]\
                                                HXV\TS        ?SV[     )EPVT 6bb]`\Tf                          ;XZX\V
++)2),*+3   6CHL:G DG><>C6A E:I>I>DC                                  *                6GCDA9& <:DG<:          H8DIIH96A:
                                                                                                               >CHJG6C8:
                                                                                                               8DBE6CN

3),0),*+3   ?JGN ;:: E6>9 $IG8E ,+0%                                  *

2)0),*+3    DG><>C6A E:I>I>DC                                         *                B8<>CC>H& E6IG>8@ B:IG>8 HI6C96G9
                                                                                       8DCC:AA           D99 H:6AH 6C9
                                                                                                         <6H@:IH

2)0),*+3    DG><>C6A E:I>I>DC                                         *                B8<>CC>H& E6IG>8@ BHD H:6AH "
                                                                                       8DCC:AA           <6H@:IH >C8 $976
                                                                                                         B:IG>8 HI6C96G9
                                                                                                         D99 H:6AH 6C9
                                                                                                         <6H@:IH



6*59.(*6
If^T    HbPbca                    >\ab`c[T\b ET`a]\                GT_cTabTS >aacTS HT`dTS GTbc`\TS GTRTXdTS I`PRYX\V 9TZXdT`
                                                                                                                      I]
8>I6I>DC    H:GK>8:        DG><>C6A              H8DIIH96A:   3),0),*+3           +*)+),*+3 +*)+1),*+3            +*),-),*+3   1-01201+   8>K
$>CHJG6C8: G:IJGC):M:8JI:9 E:I>I>DC              >CHJG6C8:                                                                                6<8N'
8DBB>HH>DC%                                      8DBE6CN B6N                                                                              8>K>A>6C
                                                 7: H:GK:9 7N                                                                             H:GK>8:
                                                 H:GK>C<                                                                                  6<:C8N
                                                 8DBB>HH>DC:G
      2211 CDGI= <6>C:N 8:CI:G 9>K: H8DIIH96A: 6O 2/,/2

8>I6I>DC     H:GK>8: >HHJ:9)>C DG><>C6A          B:>L:H& :G>C      3),0),*+3      +*)+),*+3                                    1-012020   8>K
             EDHH:HH>DC D;     E:I>I>DC          :A>O67:I=                                                                                6<8N'
             H:GK>C< 6<:C8N                                                                                                               8>K>A>6C
                                                                                                                                          H:GK>8:
                                                                                                                                          6<:C8N
      +3++ L +HI HIG::I E:I:GH7JG< IM 13,/*



)3(81*276
Cc[QT`          9]Rc[T\b                                                                                   E]ab 9PbT            EVa
                                                                                                           ?SV[
22*,--3*        9TUT\S\b HR]bbaSPZT >\ac`P\RT 8][^P\f#a KT`XUXTS D`XVX\PZ 6\aeT` b] EZPX\bXUU#a D`XVX\PZ        ++)*2),*+3      .
                ETbXbX]\ X\ EZTP X\ 6QPbT[T\b

211./1/*        HT`dXRT GTbc`\                                                                                  +*),-),*+3      ,

21/,,*/,        8XdXZ E`]RTaa EXRY'J^ ;]`[                                                                      +*)*+),*+3      +

21-,*-++        ATbbT` b] 8ZT`Y                                                                                 *3),0),*+3      +




                                                                                                                                                '$(
                                       ;GGJDF OG1-2
                Case 4:19-cv-04491 Document      7BQQJR Filed
                                                        2OTNSX 3JRSQJDS 2LFQK " :BQJLXN
                                                               on 11/14/19              1TQHFRR Page 3 of 26
                                                                                   in TXSD


g5   21-,*-+,     8XdXZ E`]RTaa GT_cTab                                                     *3),0),*+3   ,

20/+10*,          EA6>CI>;;#H DG><>C6A E:I>I>DC& ?JGN 9:B6C9& 6C9 G:FJ:HI ;DG               *2)*0),*+3   +2
                  9>H8ADHJG:

g5   20/+10*/     8>K>A 86H: >C;DGB6I>DC                                                    *2)*0),*+3   +

g5   20/+10*-     8>K>A EGD8:HH G:FJ:HI ;DGB                                                *2)*0),*+3   ,

g5   20/+10*.     8DGG:HEDC9:C8:                                                            *2)*0),*+3   +




                                                                                                               ($(
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 4 of 26

                 2019-53907 / Court: 125
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 5 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 6 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 7 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 8 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 9 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 10 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 11 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 12 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 13 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 14 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 15 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 16 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 17 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 18 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 19 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 20 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 21 of 26
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 22 of 26 10/23/2019 10:40 AM
                                                              Marilyn Burgess - District Clerk Harris County
                                                                                   Envelope No. 37885926
                                                                                         By: Shanelle Taylor
                                                                               Filed: 10/23/2019 10:40 AM
      Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 23 of 26                              11/8/2019 6:48 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 38369807
                                                                                                    By: JIMMY RODRIGUEZ
                                                                                                    Filed: 11/8/2019 6:48 PM

                                     CAUSE NO. 2019-53907

MSO SEALS & GASKETS, INC. D/B/A                  §                   IN THE DISTRICT COURT
METRIC STANDARD ODD SEALS &                      §
GASKETS, INC,                                    §
     Plaintiff,                                  §
                                                 §
vs.                                              §                   HARRIS COUNTY, TEXAS
                                                 §
SCOTTSDALE INSURANCE                             §
COMPANY AND ERIN ELIZABETH                       §
MEIWES,                                          §
     Defendants.                                 §                 125TH JUDICIAL DISTRICT


  DEFENDANT SCOTTSDALE INSURANCE COMPANY’S VERIFIED ORIGINAL
  ANSWER TO PLAINTIFF’S ORIGINAL PETITION AND PLEA IN ABATEMENT

TO THE HONORABLE JUDGE OF SAID COURT:

         Comes now Defendant SCOTTSDALE INSURANCE COMPANY (hereinafter

“Defendant”) and files this, its original answer and would respectfully show as follows:

                                     I. ORIGINAL ANSWER

         1.    Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations contained within Plaintiff’s Original Petition and demands strict proof

thereon by a preponderance of the credible evidence in accordance with the laws of the State of

Texas.

         2.    Defendant further pleads that Plaintiff failed to give proper notice under Tex. Ins.

Code §542A.003. Chapter 542A of the Texas Insurance Code applies to Plaintiff’s lawsuit because

it is an action on a claim under an insurance policy covering real property that arises from a force of

nature. Plaintiff failed to give proper notice under Tex. Ins. Code §542A.003, precluding or limiting

any right Plaintiff may have to recover attorney’s fees. Specifically, Tex. Ins. Code §542A.003




                                                                                                           1
    Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 24 of 26



requires that Plaintiff provide written notice to Defendants no later than the 61st day before the date

Plaintiff files an action to which Chapter 542A applies that must include:

        (1) a statement of the acts or omissions giving rise to the claim;

        (2) the specific amount alleged to be owed by the insurer on the claim for damage to or loss

of covered property; and

        (3) the amount of reasonable and necessary attorney's fees incurred by the claimant,

calculated by multiplying the number of hours actually worked by the claimant's attorney, as of the

date the notice is given and as reflected in contemporaneously kept time records, by an hourly rate

that is customary for similar legal services.

        Because Plaintiff failed to provide the required pre-suit notice, “The court shall abate the

action of the court finds that the person filing the plea in abatement (1) did not, for any reason,

receive a presuit notice complying with Section 542A.003…” Tex. Ins. Code §542A.005.

                                  DEMAND FOR JURY TRIAL

        3.      Defendant demands a trial by jury in accordance with the laws of the State of Texas.

Defendant believes the appropriate fee has been tendered by the Plaintiff.

        WHEREFORE, PREMISES CONSIDERED, Defendant SCOTTSDALE INSURANCE

COMPANY respectfully prays that Plaintiff take nothing on the claims against Defendant, that

Defendant recovers its costs herein, and that it receives such other and further relief, general or

special, at law or in equity, to which it may show itself to be justly entitled.




                                                                                                     2
    Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 25 of 26



                                            Respectfully submitted,

                                            By: /s/ George Arnold
                                               George H. Arnold
                                               State Bar No. 00783559
                                               garnold@thompsoncoe.com
                                               Susan Sparks Usery
                                               State Bar No. 18880100
                                               susery@thompsoncoe.com
                                               THOMPSON, COE, COUSINS & IRONS, LLP
                                               One Riverway, Suite 1400
                                               Houston, Texas 77056
                                               Telephone: (713) 403-8210
                                               Facsimile: (713) 403-8299

                                            ATTORNEYS FOR DEFENDANT
                                            SCOTTSDALE INSURANCE COMPANY


                               CERTIFICATE OF SERVICE

        This is to certify that on the 8th day of November, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Chad T. Wilson
Patrick C. McGinnis
CHAD T. WILSON LAW FIRM, PLLC
455 E. Medical Center Blvd., Suite 555
Webster, TX 77598
eservice@cwilsonlaw.com
cwilson@cwilsonlaw.com
pmcginnis@cwilsonlaw.com
Attorneys for Plaintiff


                                             /s/ George Arnold
                                            George Arnold




                                                                                              3
Case 4:19-cv-04491 Document 1-2 Filed on 11/14/19 in TXSD Page 26 of 26
